Exhibit 10.1
2011
SERVICE AGREEMENT
between
EDUCATIONCITY LIMITED
- and -
RICHARD WHALLEY
Weil, Gotshal & Manges
One South Place London EC2M 2WG
Tel: +44 (0) 20 7903 1000 Fax: +44 (0) 20 7903 0990
www.weil.com





--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on June 9, 2010 between the following parties

(1)   EDUCATIONCITY LIMITED, a company incorporated in England and Wales
(registered number 03343749) whose registered office is at 8 Saddlers Court,
Barleythorpe, Oakham, Rutland LE15 7GH (the “Company”); and   (2)   RICHARD
WHALLEY of Rose Cottage 4 Teigh Road Market of Overton, Rutland LE15 7PW (the
“Executive”).

IT IS AGREED as follows:

1   DEFINITIONS   1.1   Definitions

    In this Agreement the following words and expressions shall have the
following meanings:

     
“Act”
  means the Employment Rights Act 1996;
 
   
“Board”
  means the board of directors of Archipelago Learning, Inc. from time to time;
 
   
“CEO”
  means the Chief Executive Officer of Archipelago Learning, Inc. from time to
time;
 
   
“Confidential Information”
  means all information that relates to the business, technology, manner of
operation, suppliers, panelists, customers, finances, employees, plans,
proposals or practices of the Company, any Group Company or of any third parties
doing business with the Company or any Group Company, and includes, without
limitation, the identities of and other information regarding the Company or any
Group Company’s suppliers, panelists, customers and prospects, supplier lists,
panelist list employee information, business plans and proposals, software
programs, marketing plans and proposals, technical plans and proposals, research
and development, budgets and projections, nonpublic financial information, and
all other information the Company or any Group Company designates as
“confidential” or intends to keep as confidential or proprietary;
 
   
“Deductions”
  means any amount owed in respect of income tax and employees National
Insurance Contributions arising in respect of any salary or other entitlements
which the Company shall deduct in order to account to H.M. Revenue and Customs
(“HMRC”) for such amounts;
 
   
“Effective Date”
  means 1 March 2011;

1



--------------------------------------------------------------------------------



 



     
“Good Reason”
  means the occurrence of any of the following events without the Executive’s
express written consent: (i) any breach by the Company of any material provision
of this Agreement or any other written agreement with the Executive, (ii) a
reduction in the Executive’s base salary, or (iii) a material reduction or
diminution of the Executive’s duties, responsibilities or authorities, which are
caused by an act of the Company (which shall not include the appointment of any
individual pursuant to clause 3.3. or clause 12.3). The Company shall have
30 days after receipt of notice from the Executive setting forth the specific
conduct that constitutes Good Reason, to cure such conduct that would result in
Good Reason. The Executive may not resign his employment for Good Reason unless
the Executive has provided the Company with at least 30 days’ prior written
notice of the Executive’s intent to resign for Good Reason (which notice must be
provided within 60 days following (x) the occurrence of the event(s) purported
to constitute Good Reason, or (y) if the Executive did not know of the
occurrence of any of such events, the date on which the Executive had actual
knowledge of the occurrence of any of such events) and has set forth in
reasonable detail the specific conduct that constitutes Good Reason and the
specific provisions of this Agreement on which the Executive relies.
 
   
“Group Company”
  means any company which from time to time is:

  (a)   a Subsidiary of the Company;     (b)   a Holding Company of the Company;
    (c)   a Subsidiary of any such Holding Company; or     (d)   an associated
company being any company in which the Company or any of the group companies
falling within (a) to (c) above has a shareholding of 50% or more or any company
which has a shareholding of 50% or more in the Company or any of the group
companies falling within (a) to (c) above

     
 
  and “Group” shall mean all such Group Companies at such time;
 
   
“Incapacity”
  any sickness or injury which prevents the Executive from carrying out his
duties;

2



--------------------------------------------------------------------------------



 



     
“Subsidiary” and “Holding Company”
  means a “subsidiary” and “holding company” as defined in section 1159 of the
Companies Act 2006 and a company shall be treated, for the purposes only of the
membership requirement contained in subsections 1159(1)(b) and (c), as a member
of another company even if its shares in that other company are registered in
the name of (a) another person (or its nominee), whether by way of security or
in connection with the taking of security, or (b) its nominee;
 
   
“Term”
  means the period of the Executive’s employment hereunder;
 
   
“Termination Date”
  means the date on which the employment of the Executive under this Agreement
shall terminate for whatever reason and derivative expressions shall be
construed accordingly; and
 
   
“Working Time Regulations”
  means the Working Time Regulations 1998.

1.2   Interpretation

  1.2.1   Words and phrases which are not defined in this Agreement but which
are defined in the Act, the Companies Act 1985 or the Companies Act 2006 (as the
context so requires) or the Insolvency Act 1986 shall be construed as having
those meanings.     1.2.2   References to any statute or any statutory provision
shall be construed as references to the statute or statutory provision as in
force at the date of this Agreement and as subsequently re-enacted or
consolidated and shall include references to any statute or any statutory
provision of which it is a re-enactment or consolidation.     1.2.3   Unless the
context otherwise requires references in this Agreement to the feminine gender
shall, where appropriate, be deemed to include the masculine and vice versa.    
1.2.4   The Schedules to this Agreement form part of (and are incorporated into)
this Agreement.

2   APPOINTMENT AND TERM   2.1   The Company shall employ the Executive and the
Executive shall serve the Company as Managing Director on the terms set out in
this Agreement.



3



--------------------------------------------------------------------------------



 



2.2   The Executive’s employment under this Agreement shall commence on the
Effective Date and continue (subject to the provisions of this Agreement) until
terminated by either party giving to the other not less than 12 months’ previous
notice in writing.   2.3   The Executive represents and warrants to the Company
that, by entering into this Agreement or performing any of his obligations under
it, he will not be in breach of any court order or any express or implied terms
of any contract or other obligation binding on him.   2.4   The Executive
warrants that he is entitled to work in the United Kingdom without any
additional approvals and will notify the Company immediately if he ceases to be
so entitled during the Term.   2.5   The Executive’s previous employment with
the Company counts as part of the Executive’s continuous period of employment
with the Company which commenced on September 7, 2010.   3   DUTIES   3.1  
During the Term the Executive shall:

  3.1.1   comply with the requirements under both legislation and regulation as
to the disclosure of inside information;     3.1.2   unless prevented by
Incapacity, devote the whole of his time, attention and abilities to the
business of the Company or any other Group Company during normal office hours
and such other times as may be reasonably required for the proper performance of
his duties and he shall not be entitled to any additional remuneration for work
performed outside normal office hours. For the avoidance of doubt this clause
shall not prevent the Executive, with the prior written consent of the Company,
from holding a non-executive director position;     3.1.3   diligently exercise
such powers and perform such duties as may from time to time be assigned to him
by the Board together with such person or persons as the CEO may appoint to act
jointly with him and do so in a competent manner;     3.1.4   comply with all
reasonable and lawful directions given to him by the CEO;     3.1.5   promptly
make such reports to the CEO in connection with the affairs of the Company or
any Group Company on such matters and at such times as are reasonably required;
    3.1.6   report his own wrongdoing and any wrongdoing or proposed wrongdoing
of any other employee, director or contractor of the Company or any Group
Company to the CEO immediately on becoming aware of it;     3.1.7   use his best
endeavours to promote, protect, develop and extend the business of the Company
or any Group Company;

4



--------------------------------------------------------------------------------



 



  3.1.8   not knowingly do or willingly permit to be done anything to the
prejudice, loss or injury of the Company or any Group Company     3.1.9  
consent to the Company monitoring and recording any use that he makes of the
Company’s electronic communications systems for the purpose of ensuring that the
Company’s rules are being complied with and for legitimate business purposes;
and     3.1.10   comply with any electronic communication systems policy that
the Company may issue from time to time.

3.2   The Executive will not at any time, without the prior consent of the CEO:

  3.2.1   incur on behalf of a Group Company any capital expenditure in excess
of a sum as may be authorised from time to time by the CEO; or     3.2.2   enter
into, on behalf of a Group Company, any commitment, contract or arrangement
which is otherwise than in the normal course of the Group’s business or is
outside the scope of his normal duties or is of an unusual or onerous or long
term nature; or     3.2.3   engage any person on terms that he will receive
remuneration in excess of an annual rate as may be authorised from time to time
by the CEO or the termination of whose employment will require in excess of that
number of months’ notice as may be authorised from time to time by the CEO; or  
  3.2.4   dismiss an employee of a Group Company without giving proper notice or
without following the Group Company’s normal disciplinary procedure, and the
Executive will immediately report any dismissal effected by him and the reason
for it to the CEO.

3.3   For the avoidance of doubt, the Board shall be entitled at any time to
appoint a further executive, director or employee having responsibilities
similar to the Executive to act jointly with the Executive (provided that the
Executive’s remuneration under this Agreement is not affected by such
appointment) and in that event the Executive shall perform his duties and
exercise his powers in a manner which shall be consistent with such appointment.
  3.4   Notwithstanding the provisions of clause 3.1, the Company may at any
time following the giving of notice by either party to terminate this Agreement
and for such period as it may specify not exceeding the length of notice given
cease to provide work for the Executive, in which event during such period the
other provisions of this Agreement including those relating to the Executive’s
remuneration shall continue to have full force and effect but the Executive
shall not, without the prior written consent of the CEO, attend his place of
work or any other premises of the Company or any Group Company (such period
being “Garden Leave”). The Company may in addition to the above:

  3.4.1   (without limitation to Schedule 2) require him not to contact or have
any communication with any clients, suppliers, agents, professional advisers,

5



--------------------------------------------------------------------------------



 



      brokers, bankers, employees or contractors of the Company or any Group
Company; and/or     3.4.2   require the Executive to resign from any or all
offices, including directorships, of any Group Company; and/or     3.4.3  
revoke or suspend any powers of attorney and authorised signatories the
Executive may hold for any Group Company; and/or     3.4.4   appoint a further
executive director or employee to perform the Executive’s duties and to exercise
his powers or to delegate the Executive’s duties to any other director or
employee who may exercise those powers; and/or     3.4.5   require the Executive
to take any outstanding holiday time which is accrued up to the commencement of
the notice period.

3.5   Notwithstanding the provisions of clause 3.1, the Company may at any time
suspend the Executive during any period, for a period of up to fifteen business
days, in which the Company is carrying out a disciplinary investigation into any
alleged acts or defaults of the Executive. During any period of suspension the
Executive shall continue to receive his salary and contractual benefits but the
Executive shall not be entitled to access any premises of the Company or any
Group Company, without the prior written consent of the CEO (such period being
“Suspension”).   3.6   Subject always to clause 6 and the Executive’s right to
hold a non executive director position with the Company’s consent, during the
Term the Executive shall not, without the prior written consent of the CEO,
engage in any activities, public office or other occupation outside his
employment which may detract from the proper and timely performance of his
duties under this Agreement. The Executive shall not hold office in any company
which is not a Group Company without the prior written approval of the CEO.   4
  PLACE OF WORK       The Executive’s principal place of work shall be at Units
8 & 9 Saddlers Court, Oakham Office Park, Oakham, Rutland, or such other place
as may be reasonably required by the Company from time to time for the proper
performance of his duties and he shall undertake any travel (nationally or
internationally) as may be reasonably necessary for the proper performance of
his duties.   5   HOURS OF WORK   5.1   The Executive’s normal working hours
shall be 8:30 AM to 4:30 PM on Monday and Friday and 8:30 AM to 5:00 PM on
Tuesday, Wednesday and Thursday and such additional hours as are necessary for
the proper performance of his duties. The Executive acknowledges that he shall
not receive further remuneration in respect of such additional hours.   5.2  
The parties each agree that the nature of the Executive’s position is such that
his working time cannot be measured and, accordingly, that the appointment falls
within the scope of regulation 20 of the Working Time Regulations.

6



--------------------------------------------------------------------------------



 



6   CONFLICTS OF INTEREST AND DEALINGS IN SECURITIES   6.1   During the Term the
Executive shall not whether alone or jointly with or on behalf of any other
person, firm or company and whether as principal, partner, manager, employee,
contractor, director, consultant, investor or otherwise (except as a
representative or nominee of the Company or any Group Company or otherwise with
the prior consent in writing of the CEO) be engaged, concerned or interested in
any other business which:

  6.1.1   is wholly or partly in competition with any business carried on by the
Company or any Group Company; or

  6.1.2   as regards any goods or services is a supplier to or customer of the
Company or any Group Company,

    provided that the Executive may hold (directly or through nominees) by way
of bona fide personal investment any units of any authorised unit trust and up
to five per cent. of the issued shares, debentures or other securities of any
class of any company whose shares are listed on a recognised investment exchange
or a designated investment exchange within the meaning of the Financial Services
and Markets Act 2000 or dealt in the Alternative Investment Market.   6.2   The
Executive acknowledges that he shall not enter into any transaction which
contravenes the insider dealing provisions contained in Part V of the Criminal
Justice Act 1993, or the equivalent laws or regulations of any other
jurisdiction in which the Company operates, including the United States
Securities Exchange Act of 1934   6.3   The Executive shall at all times comply
with any share dealing rules issued from time to time by the Board or the
Company for directors or officers of the Company and Group Companies, provided
he has received prior written notification of such rules.   6.4   The Executive
agrees to disclose to the CEO any matters relating to his spouse or civil
partner (or anyone living as such), children or parents which may, in the
reasonable opinion of the CEO, be considered to interfere, conflict or compete
with the proper performance of the Executive’s obligations under this agreement.
  7   SALARY   7.1   The Executive shall receive an annual salary of £100,000
(subject to the appropriate Deductions) which shall accrue from day to day and
be payable by equal monthly instalments on or about the 27th day of each
calendar month or such salary as may be agreed by the Board on annual review in
accordance with the Company’s usual practice. The Company is under no obligation
to award an increase following a salary review.   7.2   During the Term, the
Executive will be eligible to receive, in respect of each fiscal year of the
Company, (commencing with the fiscal year ending on 31 December 2011) an annual
bonus based on targets for the Company set by the Board and the CEO in
consultation with the Executive. Targets shall be based: (a) 80% on financial
metrics, which may include EBITDA and revenue; (b) 10% on leadership
characteristics, provided, that the floor for financial targets must achieved to
qualify



7



--------------------------------------------------------------------------------



 



    for this portion of the annual bonus; and (c) 10% on operational objectives
and milestones for the Executive tied to the Company’s business plan, provided,
that the floor for financial targets must achieved to qualify for this portion
of the annual bonus. The annual bonus shall be calculated as follows: (i) for at
target performance: the annual bonus shall be an amount equal to 50% of the
Executive’s base salary; (ii) for performance at 110% of targets or higher: the
annual bonus shall be an amount equal to 60% of the Executive’s base salary; and
(iii) for performance between 100% and 110% of targets, the annual bonus shall
be equal to an amount scaled ratably between 50% to 60% of the Executive’s base
salary. In no event shall the Company be required to pay an annual bonus equal
to greater than 60% of the Executive’s base salary. Achievement of targets shall
be determined by the Board, in its sole discretion. If performance targets are
not met, the Board shall in good faith consider whether a full or partial annual
bonus should still be paid; in such circumstance, the Board shall consider:
(i) the Executive’s individual performance and efforts; (ii) the performance
metrics achieved; and (iii) the circumstances related to the applicable targets.
The bonus payments, if any, shall be paid by the Company no later than the 15th
day of the third calendar month of the fiscal year following the fiscal year to
which such annual bonus relates.   7.3   Any bonus payable in accordance with
clause 7.2 shall not be pensionable.   7.4   The Executive shall be eligible to
receive stock options in Archipelago Learning, Inc., the Company’s indirect
parent, subject to the approval of the Board and in accordance with Archipelago
Learning, Inc.’s policies. Any such grants shall be made at times, in number and
on terms and conditions consistent with grants made to other division directors
of Archipelago Learning, Inc. reporting directly to the CEO.   7.5   The Company
may deduct from the salary, or any other sums owed to the Executive, any
Deductions and any money owed to the Company or any Group Company by the
Executive, including, but without limitation to, any overpayments whether of
salary, expenses or otherwise, loans or advances made to him by the Company or
any Group Company or in respect of any excess holiday taken and the Executive
agrees that such sums will be recovered as a debt.   8   EXPENSES   8.1   The
Executive shall be entitled to be reimbursed for all reasonable and authorised
out of pocket expenses (including hotel and travelling expenses but excluding
any car parking fines or road traffic offence fines) reasonably incurred by him
in the proper performance of his duties, subject to the production of such
receipts or other appropriate evidence as the Company may reasonably require.  
8.2   The Executive shall abide by the Company’s policies on expenses as
communicated to him from time to time.   9   BENEFITS   9.1   During the term of
employment under this Agreement, the Executive will be entitled to participate
in all employee incentive, and welfare benefit plans and programmes made
available generally to other senior executives of the Company in the country
where the Executive resides, as such plans or programmes may be in effect from
time

8



--------------------------------------------------------------------------------



 



    to time (including, without limitation, savings and other pension and
retirement plans or programmes, medical, dental, hospitalisation, short-term and
long-term disability and life insurance plans, accidental death and
dismemberment protection, and any other pension or retirement plans or
programmes and any other employee welfare benefit plans or programmes that may
be sponsored by the Company from time to time and provided that Executive meets
the eligibility requirements and other terms, conditions and restrictions of the
respective plans and programmes, including any plans that supplement the
above-listed types of plans or programmes, whether funded or unfunded, provided
that the Executive shall have no rights to bonus, incentive compensation,
incentive equity or pension benefits except as set forth in clauses 7.2, 7.4 and
10 herein). Payment for such coverages will be the sole responsibility of the
Executive, unless the Company makes such coverages available to similarly
situated executives on a shared cost basis.   9.2   Provided that the Executive
holds a current driving licence, the Executive shall receive a car allowance for
use of the Executive’s own car of £6,000 per annum, which shall be payable in
equal monthly instalments together with and in the same manner as the salary in
accordance with clause 7.1. The car allowance shall not be treated as part of
the basic salary for any purpose and shall not be pensionable. The Executive
shall immediately inform the Company if he is disqualified from driving and
shall cease to be entitled to receive the car allowance in such event.   10  
PENSION   10.1   There is no entitlement to pensions benefit in relation to the
Executive’s employment, however the Company shall provide access to a designated
stakeholder pension scheme as required by law. The Company will match fund
contributions to such stakeholder scheme up to 4% of the Executive’s annual
salary as set forth in clause 7.1.   10.2   A contracting-out certificate is not
in force in respect of the Executive’s employment.   11   HOLIDAYS   11.1   The
Executive shall be entitled (in addition to the usual public and bank holidays
in England and Wales, or days in lieu where the Company requires the Executive
to work on a public holiday) to 30 days’ holiday on full pay in each holiday
year to be taken at reasonable times subject to the CEO’s reasonable discretion.
If the Effective Date or Termination Date is part way through the holiday year,
or the Term is less than a full holiday year, the Executive’s holiday
entitlement shall be calculated on a pro rata basis accordingly.   11.2   Upon
termination of the Executive’s employment the Executive shall either be entitled
to salary in lieu of any outstanding pro rata holiday entitlement or be required
to repay to the Company any salary received in respect of holiday taken in
excess of his pro rata holiday entitlement such salary to be calculated on the
basis of 1/260 of the fixed annual salary payable to the Executive pursuant to
clause 7.1 for each day of outstanding or excess holiday entitlement as
appropriate.

9



--------------------------------------------------------------------------------



 



11.3   During any notice period pursuant to clause 2.2, the CEO may require the
Executive to take any outstanding holiday entitlement. Following expiration of
any notice period, if on termination of this Agreement the Executive has:

  11.3.1   any outstanding holiday entitlement the Company will make a payment
to the Executive in lieu of that holiday entitlement subject to any deductions
the Company will be entitled to make in respect of any sums owed by the
Executive to the Company; or     11.3.2   taken holiday in excess of his accrued
entitlement, the Company is hereby authorised to deduct from any sum owed by the
Company to the Executive, a sum representing such excess holiday taken.    
11.3.3   For these purposes, one day’s holiday pay will be calculated as 1/260th
of the salary.

12   ILLNESS OR ACCIDENT   12.1   The Executive shall from time to time at the
request and expense of the Company submit to medical examinations and tests by a
medical practitioner nominated by the Company, the results of which shall,
subject to the provision of the Access to Medical Reports Act 1988 (as
applicable), be disclosed to the Company.   12.2   If the Executive is absent
from his duties as a result of Incapacity for a period of seven consecutive days
or more he will at the request of the Company produce a Statement of Fitness for
Work to the Company in respect of the entire period of his absence.   12.3   If
the Executive shall be absent owing to Incapacity so that he is unable properly
to perform his duties he shall continue to be entitled to his full salary during
the first six months of his absence and thereafter any such salary shall be paid
at the discretion of the Company. After a consecutive period of absence of three
months, the Company shall be entitled at any time to appoint a further executive
director or employee to perform the Executive’s duties and to exercise his
powers. If such absence shall continue in aggregate for six months in any
rolling period of 12 months, the Company may terminate the Executive’s
employment by giving the notice specified in clause 2.2, provided that, in such
event, the notice period required pursuant to clause 2.2 shall be reduced to
6 months.   12.4   If the Executive’s absence shall be occasioned by the
actionable negligence of a third party in respect of which damages are
recoverable the Executive shall:

  12.4.1   immediately notify the Company of all the relevant circumstances and
of any claim, compromise, settlement or judgment made or awarded in connection
with those circumstances;

  12.4.2   if the Company requires, pursue a claim against the third party and
indemnify the Company for such sum as the Company may determine, not exceeding
the lesser of:

10



--------------------------------------------------------------------------------



 



  (a)   the amount of damages recovered by him in respect of loss of earnings
under such compromise, settlement or judgment; and     (b)   the sums paid to
him in respect of the period of incapacity.

12.5   The Company shall pay the Executive all sums payable by way of statutory
sick pay in accordance with the legislation in force at the time of absence and
any remuneration paid shall be deemed to be inclusive of statutory sick pay.  
12.6   The Executive’s entitlement under clause 12.3 will cease if at any time
during the six month period the Executive becomes eligible to receive benefits
under any permanent health insurance scheme referred to in clause 9 or any other
such scheme in respect of which any Group Company pays or has paid premiums on
behalf of the Executive, in which case the Company will have no further
obligation to the Executive under this clause.   13   TERMINATION   13.1   The
Company shall at all times be entitled to terminate this Agreement pursuant to
clause 2.2.   13.2   The Company may, at its sole and absolute discretion,
terminate the Executive’s employment forthwith at any time by serving a notice
under this clause stating that this Agreement is being determined in accordance
with this clause 13.2 and undertaking to pay to the Executive salary in lieu of
any required period of notice or unexpired part thereof (subject to Deductions)
together with any accrued holiday entitlement pursuant to clause 11.2. Such
payment shall be made in equal monthly instalments for the period of notice
being paid, in line with normal payroll procedure. Where the Company terminates
this Agreement in accordance with this clause 13 the terms of, inter alia,
clause 14, SCHEDULE 2 and SCHEDULE 3 shall remain in full force and effect.  
13.3   Notwithstanding the provisions of clauses 13.1 and 13.2, the Company
shall be entitled, by notifying the Executive in writing, to terminate this
Agreement and the Executive’s employment forthwith without any payment by way of
compensation, damages or otherwise if the Executive shall:

  13.3.1   repeatedly refuse or fail to perform any of his duties and
responsibilities as determined from time to time by the CEO, including, without
limitation (a) the Executive’s persistent neglect of duty or chronic unapproved
absenteeism (other than for a temporary or permanent disability) which remains
uncured to the reasonable satisfaction of the CEO following thirty (30) days’
written notice from the Company of such alleged fault and (b) the Executive’s
refusal to comply with any lawful directive or policy of the Company or any
Group Company which refusal is not cured by the Executive within thirty
(30) days of such written notice from the Company; provided, that the Company
shall not be required to give the Executive more than two cure periods with
respect to this clause 13.3.1;

  13.3.2   act (including a failure to act) in a manner which constitutes gross
and willful misconduct or gross negligence in the performance of his duties;

11



--------------------------------------------------------------------------------



 



  13.3.3   commit a material act of fraud, personal dishonesty or
misappropriation relating to the Company or any Group Company;

  13.3.4   commit a material act of dishonesty, embezzlement, unauthorized use
or disclosure of Confidential Information or other intellectual property or
trade secrets, common law fraud or other fraud with respect thereto;

  13.3.5   breach a material provision of this Agreement or any other written
agreement with the Company or any Group Company;

  13.3.6   be indicted for or convicted (or enter a plea of a nolo contendere or
equivalent plea) in a court of competent jurisdiction of a felony or any
misdemeanor (or the applicable local law equivalent) involving material
dishonesty or moral turpitude; or

  13.3.7   be guilty of habitual or repeated misuse of, or habitual or repeated
performance of duties under the influence of, alcohol or controlled substances.

13.4   In the event clause 13.3 is exercised, for the purposes of this
Agreement, the Termination Date shall be the date on which the written notice
terminating the Executive’s employment is received by the Executive.   13.5  
The Company will at all times be entitled to terminate this Agreement pursuant
to clauses 2.2, 13.2 or 13.3 notwithstanding that such termination may prejudice
the Executive’s eligibility for or entitlement to receive statutory sick pay or
benefits under any permanent health insurance scheme or any other such scheme.  
13.6   The proper exercise by the Company of its right of termination under
clause 13.3 shall be without prejudice to any other rights or remedies which the
Company or any Group Company may have or be entitled to exercise against the
Executive.   13.7   If the employment of the Executive under this Agreement
shall be terminated for the purpose of reconstruction or amalgamation only
whether by reason of the liquidation of the Company or otherwise and he shall be
offered employment with any concern or undertaking resulting from this
reconstruction or amalgamation on terms and conditions no less favourable than
the terms of this Agreement then the Executive shall have no claim against the
Company in respect of the termination of his employment hereunder.   13.8   It
will be a condition of participation in any share option scheme operated by the
Company or any Group Company in which the Executive participates or will be
entitled to participate that, in the event of the termination of the Executive’s
employment with the Company in circumstances which could give rise to a claim
for wrongful and/or unfair dismissal (whether or not it is known at the time of
dismissal that such a claim may ensue), the Executive will not by virtue of such
dismissal become entitled to any damages or any additional damages in respect of
any rights or expectations of whatsoever nature he may have as a holder of any
rights under such option scheme or plan.



12



--------------------------------------------------------------------------------



 



13.9   The Executive shall not at any time during any period when he is required
to cease the performance of his duties or after the Termination Date make any
public statements in relation to the Company or any Group Company or any of
their officers or employees without the prior written consent of the CEO. The
Executive shall not after the Termination Date represent himself as being
employed by or connected with the Company or any Group Company.   13.10   All
credit, charge and expense cards and all books, papers, drawings, designs,
documents, records and computer software kept or made by or in the possession or
control of the Executive relating to the businesses of the Company and any Group
Company and all other property of the Company and any Group Company are and
remain the property of the Company or such Group Company and the Executive shall
deliver all such items in his possession custody or control at the Termination
Date immediately to the Company.   13.11   If the Executive terminates his
employment with the Company with Good Reason he shall not be obliged to serve
his notice period and the Termination Date shall be the day upon which notice of
termination is delivered by the Executive. Following such termination the
Company shall pay the Executive a pro-rated bonus (calculated up to the
Termination Date) and an amount equal to his base salary for the notice period
payable in equal instalments, in accordance with the Company’s normal payroll
practices, beginning with the first payroll date following the 45th day after
the Termination Date.   14   CONFIDENTIALITY   14.1   The Executive acknowledges
that during the Term he shall in the performance of his duties become aware of
trade secrets and other Confidential Information relating to the Company and any
Group Company businesses and its or their clients or customers and their
businesses.   14.2   Without prejudice to his general duties at common law in
relation to such trade secrets and other Confidential Information, the Executive
shall not during the Term or at any time after the Termination Date disclose or
communicate to any person or persons or make use (other than in the proper
performance of his duties under this Agreement) and shall use his best
endeavours during the term of his employment and thereafter to prevent any
disclosure, communication or use by any other person, of any such trade secrets
or Confidential Information.   14.3   The provisions of this clause shall cease
to apply to:

  14.3.1   information or knowledge which comes into the public domain otherwise
than by reasons of the default of the Executive;

  14.3.2   any use or disclosure authorised by the Board or required by law;

  14.3.3   information or knowledge that was in a third party’s lawful
possession before disclosure by the Executive free of any restriction as to its
use or disclosure (as can be demonstrated by the third party’s written records
or other reasonable evidence) and the third party did not obtain the same
(whether directly or indirectly) from the Executive; or

13



--------------------------------------------------------------------------------



 



  14.3.4   information or knowledge which is developed by or for a third party
at any time by persons who have had no access to or awareness of the relevant
information or knowledge.

14.4   Clause 14.2 does not prevent the Executive from making a protected
disclosure within the meaning of section 43A of the Act.   15   PROTECTION OF
BUSINESS INTERESTS

The Executive shall be bound by the provisions of SCHEDULE 2.

16   INTELLECTUAL PROPERTY RIGHTS

The Executive shall be bound by the provisions of SCHEDULE 3.

17   DATA PROTECTION   17.1   The Executive consents to the Company or any Group
Company processing data relating to the Executive for legal, personnel,
administrative and management purposes and in particular to the processing of
any sensitive personal data (as defined in the Data Protection Act 1998)
relating to the Executive, including, as appropriate:

  17.1.1   information about the Executive’s physical or mental health or
condition in order to monitor sick leave and take decisions as to the
Executive’s fitness for work;     17.1.2   the Executive’s racial or ethnic
origin or religious or similar information in order to monitor compliance with
equal opportunities legislation; and     17.1.3   information relating to any
criminal proceedings in which the Executive has been involved for insurance
purposes and in order to comply with legal requirements and obligations to third
parties.

17.2   The Company may make such information available to any Group Company,
those who provide products or services to the Company or any Group Company (such
as advisers and payroll administrators), regulatory authorities, potential or
future employers, governmental or quasi-governmental organisations and potential
purchasers of the Company or the business in which the Executive works.   17.3  
The Executive consents to the transfer of such information to any Group Company
and any Group Company’s business contacts outside the European Economic Area in
order to further their business interests even where the country or territory in
question does not maintain adequate data protection standards.   18  
DISCIPLINARY AND GRIEVANCE PROCEDURE

  18.1.1   The Executive is subject to the Company’s disciplinary and grievance
procedures as in effect from time to time, copies of which are available from
the CEO. These procedures do not form part of the Executive’s contract of
employment.

14



--------------------------------------------------------------------------------



 



  18.1.2   If the Executive wishes to raise a grievance, he may apply in writing
to the CEO, in accordance with the Company’s grievance procedure.

19   UNION

There are no collective agreements which directly affect the terms and
conditions of the Executive’s employment. The Executive may belong to a trade
union but has no right to individual or collective representation, other than
the legal right to be accompanied during disciplinary or grievance procedures.

20   NOTICES

Any notice to be given under this Agreement shall be in writing. Notices may be
served by either party by personal service or by recorded delivery or by first
class post addressed to the other party or by leaving such notice at (in the
case of the Company) its registered office for the time being and (in the case
of the Executive) his last known address as provided to the Company and any
notice given shall be deemed to have been served at the time at which the notice
was personally served or if sent by recorded delivery at the time of delivery as
recorded or if sent by first class post on the second working day after posting
or in the case of being left as appropriate at the registered office or last
known address, the date on which it was so left.

21   GENERAL   21.1   The information in this Agreement constitutes a written
statement of the terms of employment of the Executive by the Company in
accordance with the provisions of the Act.   21.2   This Agreement (including
its Schedules) constitutes the entire and only legally binding agreement between
the parties relating to the employment of the Executive by the Company or any
Group Company and replaces any previous employment agreements or arrangements.  
21.3   No failure or delay by either party in exercising any remedy, right,
power or privilege under or in relation to this Agreement shall operate as a
waiver of the same nor shall any single or partial exercise of any remedy,
right, power or privilege preclude any further exercise of the same or exercise
of any other remedy, right, power or privilege.   21.4   No waiver by the
Company of any of the requirements of this Agreement or of any of its rights
under this Agreement shall have effect unless given in writing and signed by the
Chairman or a non executive director. No waiver of any particular breach of the
provisions of this Agreement shall operate as a waiver of any repetition of that
breach.   21.5   If any provision of this Agreement shall be, or become, void or
unenforceable for any reason within any jurisdiction, this shall affect neither
the validity of that provision within any other jurisdiction nor any of the
remaining provisions of this Agreement.   21.6   Except where this Agreement
expressly provides otherwise, the rights, powers and remedies provided in this
Agreement are cumulative and not exclusive of any rights and remedies provided
by law and no single or partial exercise of any right or remedy

15



--------------------------------------------------------------------------------



 



    under this Agreement or provided by law will hinder or prevent further
exercise of such or other rights or remedies.   21.7   No variation of this
Agreement of any of the documents referred to in it shall be valid unless it is
in writing and signed by or on behalf of each of the parties.   21.8   This
Agreement may be executed in any number of counterparts, each of which, when
executed and delivered, shall be an original, and all the counterparts together
shall constitute one and the same instrument.   21.9   The Contracts (Rights of
Third Parties) Act 1999 shall not apply to this Agreement and no person other
than the Executive and the Company shall have any rights under it. The terms of
this Agreement or any of them may be varied, amended or modified or this
Agreement may be suspended, cancelled or terminated by agreement in writing
between the parties or this Agreement may be rescinded (in each case), without
the consent of any third party.   21.10   This Agreement and the rights and
obligations of the parties hereto shall be governed by and construed in
accordance with the laws of England and Wales.   21.11   In the event of any
claim, dispute or difference arising out of or in connection with this Agreement
the parties hereto irrevocably agree and submit to the exclusive jurisdiction of
the Courts of England and Wales.

This Agreement has been entered into and takes effect on the date stated at the
beginning of it.

         
EXECUTED AS A DEED by
       
EDUCATIONCITY LIMITED
  Mark Dubrow
 
   
 
 
 
   
 
       
acting by
       
 
  /s/ Mark Dubrow
 
Director    
 
       
and
       
 
  /s/ Malinda Passmore
 
Director    

16



--------------------------------------------------------------------------------



 



         
SIGNED AS A DEED by
       
RICHARD WHALLEY
 
/s/ Richard Whalley    3/3/2011
       
 
   
In the presence of
 
Kate Sanderson
   
 
 
Name of Witness
   

       
 
       
 
           
/s/ Kate Sanderson
   
 
 
Signature of Witness
   
 
       
 
  13 Main Street    
 
 
Whissendine
   

     
 
  LEISTES    
 
 
Address of Witness
   
 
       
 
  H R Manager    
 
 
Occupation of Witness
   

17



--------------------------------------------------------------------------------



 



SCHEDULE 1
POWER OF ATTORNEY
By this Power of Attorney made on     , 2011, I, Richard Whalley of [     ] in
accordance with the terms of the service agreement (the “Service Agreement”) of
even date between myself and EducationCity Limited (the “Company”) HEREBY
APPOINT the Company to act as my attorney with authority in my name and on my
behalf (so that words and expressions defined in the Service Agreement shall
have the same meanings herein):

1   to sign or execute any and all agreements, instruments, deeds or other
papers and to do all such things in my name as may be necessary or desirable to
implement my obligations in connection with clause 16 and SCHEDULE 3 of the
Agreement; and   2   to appoint any substitute and to delegate to that
substitute all or any powers conferred by this Power of Attorney.

I declare that this Power of Attorney, having been given by me to secure my
obligations in connection with the Service Agreement, shall be irrevocable in
accordance with section 4 of the Powers of Attorney Act 1971.
IN WITNESS whereof this Power of Attorney has been duly executed.

             
EXECUTED as a DEED and
    )     /s/ Richard Whalley     3/3/2011
Delivered by
    )      
RICHARD WHALLEY
    )     /s/ Kate Sanderson     3/3/11
in the presence of:
    )      

Witness name: Kate Sanderson
Address: 13 Main Street, Whissendine, LEISTES
Occupation: HR Manager

S-2-3



--------------------------------------------------------------------------------



 



SCHEDULE 2
PROTECTION OF BUSINESS INTERESTS

1   In this Schedule the following words and expressions shall have the
following meanings:       “Business” means the business or businesses of the
Company or any Group Company in or with which the Executive has been involved or
concerned, including providing online instruction, practice, assessment and/or
reporting products, tools and/or services to the equivalent of the K-12 (in the
United States) education space, at any time during the Relevant Period;      
“directly or indirectly” means the Executive acting either alone or jointly with
or on behalf of any other person, firm or company, whether as principal,
partner, manager, employee, contractor, director, consultant, investor or
otherwise;       “Key Personnel” means any person who is at the Termination Date
or was at any time during the Relevant Period employed in the Business or
engaged as a consultant in the Business, in an executive, technical or senior
managerial capacity and with whom the Executive has had dealings other than in a
de minimis way during the Relevant Period;       “Prospective Customer” means
any person firm or company who has been engaged in negotiations, with which the
Executive has been personally involved, with the Company or any Group Company
with a view to purchasing goods and services from the Company or any Group
Company in the period of three months prior to the Termination Date;      
“Relevant Area” means any country in which the Executive has been involved or
concerned with the Business other than in a de minimis way at any time during
the Relevant Period;       “Relevant Customer” means any person firm or company
who at any time during the Relevant Period was a customer of the Company or any
Group Company, with whom or which the Executive directly dealt other than in a
material way or for whom or which the Executive was responsible on behalf of the
Company or any Group Company at any time during the Relevant Period;      
“Relevant Goods and Services” means any goods and services competitive with
those supplied by the Company or any Group Company at any time during the
Relevant Period in the supply of which the Executive was directly involved or
concerned in a material way at any time during the Relevant Period;      
“Relevant Period” means the Term, or the 12 months prior to the Termination Date
if the Executive’s length of employment at the Termination Date is 12 months or
longer;       “Restricted Period” means the period of 12 months from the
Termination Date less any period during which the Executive has not been
provided with work pursuant to clause 3.4 of this Agreement;

2



--------------------------------------------------------------------------------



 



    “Relevant Supplier” means any person firm or company who at any time during
the Relevant Period was a supplier of any goods or services (other than
utilities and goods or services supplied for administrative purposes) to the
Company or any Group Company and with whom or which the Executive had personal
dealings during the Relevant Period; and       “Termination Date” means the date
on which the employment of the Executive under this Agreement shall terminate.  
2   The Executive shall not without the prior written consent of the Board
directly or indirectly at any time during the Restricted Period:   2.1   solicit
away from the Company or any Group Company;   2.2   endeavour to solicit away
from the Company or any Group Company;   2.3   employ or engage; or   2.4  
endeavour to employ or engage;       any Key Personnel.   3   The Executive
shall not without the prior written consent of the Board directly or indirectly
at any time within the Restricted Period:   3.1   solicit the custom of; or  
3.2   deal with,       any Relevant Customer or Prospective Customer in respect
of any Relevant Goods or Services; or   3.3   interfere; or   3.4   endeavour to
interfere,       with the continuance of supplies to the Company and/or any
Group Company (or the terms relating to those supplies) by any Relevant
Supplier.   4   The Executive shall not without the prior written consent of the
Board directly or indirectly at any time within the Restricted Period engage or
be concerned or interested in any business within the Relevant Area which:   4.1
  competes; or   4.2   will at any time during the Restricted Period compete
with the Business provided that the Executive may hold (directly or through
nominees) by way of bona fide personal investment any units of any authorised
unit trust and up to five per cent. of the issued shares, debentures or
securities of any class of any company whose shares are listed on a recognised
investment exchange or a designated investment exchange within the meaning of
the Financial Services and Markets Act 2000 or dealt in the Alternative
Investment Market.

3



--------------------------------------------------------------------------------



 



5   The Executive acknowledges (having taken appropriate legal advice) that the
provisions of this Schedule are fair and reasonable and necessary to protect the
goodwill and interests of the Company and any Group Company and shall constitute
separate and severable undertakings given for the benefit of the Company and
each Group Company and may be enforced by the Company on behalf of any of them.
  6   If any of the restrictions or obligations contained in this Schedule is
held not to be valid on the basis that it exceeds what is reasonable for the
protection of the goodwill and interests of the Company and any Group Company
but would be valid if part of the wording were deleted then such restriction or
obligation shall apply with such deletions as may be necessary to make it
enforceable.   7   The Executive acknowledges and agrees that he shall be
obliged to draw the provisions of this Schedule to the attention of any third
party who may at any time before or after the termination of the Executive’s
employment hereunder offer to engage or employ the Executive in any capacity
whether directly or indirectly, and for whom or with whom the Executive intends
to work.

4



--------------------------------------------------------------------------------



 



SCHEDULE 3

INTELLECTUAL PROPERTY RIGHTS

1   DEFINITIONS       In this Schedule the following words and expressions shall
have the following meanings:       “Copyright Work” means any work of which the
Executive is the author in which copyright subsists by virtue of the Copyright,
Designs and Patents Act 1988 and any statutory amendment or replacement thereof
and which relates directly or indirectly to the business of the Company or any
Group Company or arises out of the work performed by the Executive for the
Company or any Group Company;       “Design” means any design of which the
Executive is the designer in which design right subsists by virtue of the
Copyright, Designs and Patents Act 1988 and any statutory amendment or
replacement thereof and which relates directly or indirectly to the business of
the Company or any Group Company or arises out of the work performed by the
Executive for the Company or any Group Company;       “Know How” means trade
secrets, confidential information, know how, technical or commercial knowledge,
manufacturing or business processes and methods which relate directly to the
business of the Company or any Group Company (the “Relevant Information”), but
only to the extent that such Relevant Information arises out of the work
performed by the Executive for the Company or any Group Company and relates
specifically and solely to the operations of the Company or any Group Company
and excluding, for the avoidance of doubt, any information, knowledge, processes
or methods that are linked to the industry in which the Company or any Group
Company operates but that are not directly, specifically and solely connected to
the Company or any Group Company;       “Intellectual Property” means any
Copyright Work, Design, Know How, Invention, Registered Design or Trademark;    
  “Invention” means any discovery, invention or improvement in relation to goods
and/or services made by the Executive alone or with others and which relates
directly or indirectly to the business of the Company or any Group Company or
arises out of work performed by the Executive for the Company or any Group
Company;       “Registered Design” means any design of which the Executive is
the designer and which is registrable pursuant to the Registered Designs Act
1949 as amended or replaced from time to time and which relates directly or
indirectly to the business of the Company or any Group Company or arises out of
the work performed by the Executive for the Company or any Group Company; and  
    “Trade Mark” means any trade mark, service mark or trade name which relates
directly or indirectly to the business of the Company or any Group Company or
arises out of the work performed by the Executive for the Company or any Group
Company;

S-3-1



--------------------------------------------------------------------------------



 



    and derivative expressions shall be construed accordingly.   2   INVENTIONS
  2.1   All rights in Inventions made during the Term of this Agreement whether
or not the same are made in the course of the duties of the Executive and which
do not by statute belong to the Company or any Group Company shall belong to and
are hereby assigned to the Company absolutely.   2.2   The Executive shall not,
without the prior written consent of the Company and whether during or after the
period of his employment by the Company, disclose an Invention to any third
party or use the same for the benefit of himself or any third party but shall
maintain absolute confidentiality in relation to that Invention.   2.3  
Immediately on making any Invention and in any event upon request by the
Company, the Executive shall disclose to the Company all information (in
whatever form the same may exist) in his possession or control relating to the
Invention.   2.4   At the request and expense of the Company, the Executive
shall execute all documents and do all acts and things which are in the opinion
of the Company necessary or desirable:

  2.4.1   to vest in the Company or any person the Company may nominate the
rights referred to in paragraph 2.1 of this Schedule;     2.4.2   to provide
confirmation that a particular right in an Invention has vested in the Company;
    2.4.3   to enable applications for patents or other registered rights to be
made and prosecuted in any part of the world; and     2.4.4   to vest absolutely
any patent or other registered right obtained by or on behalf of the Executive
in respect of Invention in the Company or any person the Company may nominate.

2.5   The provisions of paragraph 2 of this Schedule shall be without prejudice
to the rights of the Executive under sections 39 and 40 of the Patents Act 1977.
  3   COPYRIGHT AND DESIGN RIGHT   3.1   All rights arising during the Term of
this Agreement in relation to:

  3.1.1   Copyright Works;     3.1.2   Designs;     3.1.3   Registered Designs;
and     3.1.4   Know How

    and which do not by statute belong to the Company or any Group Company shall
belong to the Company whether or not the work or design

S-3-2



--------------------------------------------------------------------------------



 



    in which such right or rights subsist was made or designed during the course
of the duties of the Executive.   3.2   At the request and expense of the
Company, the Executive shall execute all documents and do all acts and things
which are in the opinion of the Company necessary or desirable:

  3.2.1   to vest in the Company or any person the Company may nominate the
rights referred to in paragraph 3.1 of this Schedule;     3.2.2   to provide
confirmation that a particular right in a Copyright Work, Design, Registered
Design or Know How has vested in the Company;     3.2.3   to enable applications
for registered rights to be made and prosecuted in any part of the world; and  
  3.2.4   to vest absolutely any registered rights obtained by the Executive in
respect of any Copyright Works, Designs, Registered Designs or Know How in the
Company or any person the Company may nominate.

3.3   The Executive waives all his present and future moral rights which arise
under the Copyright Designs and Patents Act 1988, and all similar rights in
other jurisdictions relating to any copyright, and agrees not to support,
maintain nor permit any claim for infringement of moral rights in such copyright
works.   4   JOINT AUTHORSHIP AND JOINT INVENTION   4.1   Where any Invention is
made by the Executive together with any other person or persons the Executive
shall use his best endeavours to procure that the other person or persons assign
to the Company their interest in the Invention.   4.2   Where the Executive is
joint author or joint designer with any other person or persons of any work,
material and/or design in which any of the rights referred to in paragraph 3 of
this Schedule subsist, he shall use his best endeavours to procure that the
joint authors assign their interest in the right or rights in question to the
Company.   5   USE OF INTELLECTUAL PROPERTY

The Company will be entitled to make such use of the Intellectual Property as it
deems appropriate. The Executive will not use the Intellectual Property in any
manner, save as is necessary in performing his duties pursuant to this
Agreement, and will not disclose, or permit any third party to use or disclose,
the Intellectual Property, in any manner, at any time ether during or after
termination of this Agreement.

6   REGISTRATION

The Executive shall not:

6.1   register or take any steps to register any Invention, Copyright Work,
Design, Registered Design, Know How or Trade Mark with the UK Patents Office or
any equivalent or similar registration body anywhere in the world; or

S-3-3



--------------------------------------------------------------------------------



 



6.2   register any domain name which relates directly or indirectly to the
business of the Company or any Group Company or arises out of the work performed
by the Executive for the Company or any Group Company with any domain name
registration authority or body anywhere in the world.   7   PAPERS AND RECORDS

The Executive shall immediately after the Termination Date deliver to the
Secretary of the Company or such other person as the CEO may nominate in writing
all books, papers, drawings, designs, records and computer software in his
possession or under his control at that date which relate to or concern any
Invention, or any Copyright Work, Design, Registered Design or Know How.

8   ENFORCEMENT

The Executive agrees to give all necessary assistance to the Company to enable
it to enforce its intellectual property rights against third parties, to defend
claims for infringement of third party intellectual property rights and to apply
for registration of Intellectual Property Rights, where appropriate throughout
the world, and for the full term of those rights.

9   POWER OF ATTORNEY

The Executive shall at the time of signing this Agreement appoint as his
attorney (in the form set out in SCHEDULE 1) the Company to sign or execute any
and all agreements, instruments, deeds or other papers and do all things in the
name of the Executive as may be necessary or desirable to implement the
obligations of the Executive under this Schedule.

S-3-4